Exhibit 10.11

 

625 Indiana Ave. NW, Washington, DC

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HUB REALTY FUNDING, INC.,

 

as Seller,

 

and

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

June 14, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

1.1

Agreement

1

1.2

Business Day

1

1.3

Closing

1

1.4

Closing Date

1

1.5

Existing Survey

1

1.6

Existing Title Policy

2

1.7

Improvements

2

1.8

Land

2

1.9

Leases

2

1.10

Other Property

2

1.11

Permitted Exceptions

2

1.12

Property

2

1.13

Purchase Price

3

1.14

Purchaser

3

1.15

Rent Roll

3

1.16

Seller

3

1.17

Title Company

3

1.18

Update

3

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

4

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

5

3.1

Title

5

3.2

No Other Diligence

5

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

6

4.1

Closing Documents

6

4.2

Title Policy

7

4.3

Environmental Reliance Letters

7

4.4

Condition of Property

7

4.5

Other Conditions

8

 

 

 

SECTION 5.

CONDITIONS TO SELLER’ OBLIGATION TO CLOSE

8

5.1

Purchase Price

8

5.2

Closing Documents

8

5.3

Other Conditions

8

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

8

6.1

Status and Authority of the Seller, Etc.

8

6.2

Action of the Seller, Etc.

8

6.3

No Violations of Agreements

9

6.4

Litigation

9

 

i

--------------------------------------------------------------------------------


 

6.5

Existing Leases, Etc.

9

6.6

Agreements, Etc.

10

6.7

Not a Foreign Person

10

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

12

7.1

Status and Authority of the Purchaser

12

7.2

Action of the Purchaser

12

7.3

No Violations of Agreements

12

7.4

Litigation

12

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

13

8.1

Approval of Agreements

13

8.2

Operation of Property

13

8.3

Compliance with Laws, Etc.

13

8.4

Compliance with Agreements

13

8.5

Notice of Material Changes or Untrue Representations

13

8.6

Insurance

13

8.7

Cooperation

14

8.8

Approval of 2011 Capital Expenditure Budget

14

 

 

 

SECTION 9.

APPORTIONMENTS

14

9.1

Real Property Apportionments

14

9.2

Closing Costs

17

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

17

10.1

Casualty

17

10.2

Condemnation

18

10.3

Survival

18

 

 

 

SECTION 11.

DEFAULT

18

11.1

Default by the Seller

18

11.2

Default by the Purchaser

18

 

 

 

SECTION 12.

MISCELLANEOUS

19

12.1

Allocation of Liability

19

12.2

Brokers

19

12.3

Publicity

19

12.4

Notices

20

12.5

Waivers, Etc.

21

12.6

Assignment; Successors and Assigns

21

12.7

Severability

22

12.8

Counterparts, Etc.

22

12.9

Performance on Business Days

22

12.10

Attorneys’ Fees

22

12.11

Section and Other Headings

22

12.12

Time of Essence

23

12.13

Governing Law

23

12.14

Arbitration

23

12.15

Like Kind Exchange

24

12.16

Recording

24

 

ii

--------------------------------------------------------------------------------


 

12.17

Non-liability of Trustees of Purchaser

24

12.18

Waiver

25

12.19

Further Assurances

25

12.20

Financials

25

12.21

State Specific Provisions

25

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of June 14, 2010, by and between HUB
REALTY FUNDING, INC., a Delaware corporation (the “Seller”), and GOVERNMENT
PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.                            DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1                                 “Agreement”  shall mean this Purchase and
Sale Agreement, together with any exhibits and schedules attached hereto, as it
and they may be amended from time to time as herein provided.

 

1.2                                 “Business Day”  shall mean any day other
than a Saturday, Sunday or any other day on which banking institutions in The
Commonwealth of Massachusetts are authorized by law or executive action to
close.

 

1.3                                 “Closing”  shall have the meaning given such
term in Section 2.2.

 

1.4                                 “Closing Date”  shall have the meaning given
such term in Section 2.2.

 

1.5                                 “Existing Survey”  shall mean the existing
ALTA survey of the Property.

 

--------------------------------------------------------------------------------


 

1.6                                 “Existing Title Policy”  shall mean the
existing title insurance policy for the Property.

 

1.7                                 “Improvements”  shall mean, the Seller’s
entire right, title and interest in and to the existing office buildings,
fixtures and other structures and improvements situated on, or affixed to, the
Land.

 

1.8                                 “Land”  shall mean, the Seller’s entire
right, title and interest in and to (a) the parcel(s) of land described in
Schedule A hereto, together with (b) all easements, rights of way, privileges,
licenses and appurtenances which the Seller may own with respect thereto.

 

1.9                                 “Leases”  shall mean the leases identified
in the Rent Roll and any other leases hereafter entered into in accordance with
the terms of this Agreement.

 

1.10                           “Other Property”  shall mean the Seller’s entire
right, title and interest in and to (a) all fixtures, machinery, systems,
equipment and items of personal property owned by the Seller and attached or
appurtenant to, located on and used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any, and (b) all
intangible property owned by the Seller arising from or used in connection with
the ownership, use, operation or maintenance of the Land or Improvements, if
any.

 

1.11                           “Permitted Exceptions”  shall mean, collectively,
(a) liens for taxes, assessments and governmental charges not yet due and
payable or due and payable but not yet delinquent; (b) the Leases; (c) the
exceptions to title set forth in the Existing Title Policy (other than (i) those
mortgages, deeds of trust and other documents and instruments executed and
delivered in connection with the CMBS financing which is to be prepaid on or
prior to Closing and (ii) the Ground Lease, dated December 15, 2000, between Hub
Realty Funding, Inc., and Indiana Avenue LLC which is to be terminated on or
prior to Closing); (d) all matters shown on the Existing Survey, and (e) such
other nonmonetary encumbrances with respect to the Property as may be shown on
the Update which are not objected to by the Purchaser (or which are objected to,
and subsequently waived, by the Purchaser) in accordance with Section 3.1.

 

1.12                           “Property”  shall mean, collectively, all of the
Land, the Improvements and the Other Property.

 

2

--------------------------------------------------------------------------------


 

1.13                           “Purchase Price”  shall mean Fifty-One Million
Five Hundred Three Thousand Five Hundred Twenty-Nine Dollars ($51,503,529).

 

1.14                           “Purchaser”  shall have the meaning given such
term in the preambles to this Agreement, together with any permitted successors
and assigns.

 

1.15                           “Rent Roll”  shall mean Schedule B to this
Agreement.

 

1.16                           “Seller”  shall have the meaning given such term
in the preambles to this Agreement, together with any permitted successors and
assigns.

 

1.17                           “Title Company”  shall mean Stewart Title
Guaranty Company.

 

1.18                           “Update”  shall have the meaning given such term
in Section 3.1.

 

SECTION 2.                            PURCHASE AND SALE; CLOSING.

 

2.1                                 Purchase and Sale.  In consideration of the
payment of the Purchase Price by the Purchaser to the Seller and for other good
and valuable consideration, the Seller hereby agrees to sell to the Purchaser,
and the Purchaser hereby agrees to purchase from the Seller, the Property for
the Purchase Price, subject to and in accordance with the terms and conditions
of this Agreement.

 

2.2                                 Closing.  The purchase and sale of the
Property shall be consummated at a closing (the “Closing”) to be held at the
offices of Sullivan & Worcester LLP, One Post Office Square, Boston,
Massachusetts, or at such other location as the Seller and the Purchaser may
agree, at 10:00 a.m., local time, on August 17, 2010, as the same may be
accelerated or extended pursuant to this Section 2.2 (the “Closing Date”).

 

Notwithstanding the foregoing, either party may accelerate the Closing Date, by
giving not less than ten (10) Business Days prior written notice (an
“Acceleration Notice”) to the other, in which event the Closing Date shall be
the date set forth in such Acceleration Notice, unless the party receiving the
Acceleration Notice gives written notice (a “Rejection Notice”) to the other
within five (5) Business Days after its receipt of the Acceleration Notice,
which Rejection Notice either objects to the accelerated date set forth in the
Acceleration Notice or

 

3

--------------------------------------------------------------------------------


 

proposes an alternative accelerated date acceptable to the other party.  In the
event that any party shall give a Rejection Notice, the Closing Date shall
either be not accelerated and shall occur as set forth in the first paragraph of
this Section 2.2 or accelerated to such proposed alternative accelerated Closing
Date; provided, however, that the Seller shall have the right to give a
Rejection Notice only if the acceleration of the Closing Date will adversely
effect the Seller’s ability to conclude a like kind exchange pursuant to
Section 12.15, and the Purchaser shall have the right to give a Rejection Notice
only if the acceleration of the Closing Date will adversely effect any financing
of the acquisition.

 

In addition, the Purchaser may extend the Closing Date for up to one hundred
eighty (180) days (but no later than March 31, 2011), by giving not less than
ten (10) Business Days prior written notice (an “Extension Notice”) to the
Seller, in which event the Closing Date shall be the date set forth in such
Extension Notice unless the Seller gives written notice (an “Extension Rejection
Notice”) to the Purchaser within five (5) Business Days after its receipt of the
Extension Notice which Extension Rejection Notice either objects to the extended
date set forth in the Extension Notice or proposes an alternative extended date
acceptable to the Purchaser, in which event, the Closing Date shall either be
not extended and shall occur as set forth in the first paragraph of this
Section 2.2 or extended to such proposed alternative extended Closing Date;
provided, however, that the Seller shall have the right to give an Extension
Rejection Notice only if the extension of the Closing Date will adversely effect
the Seller’s ability to conclude a like kind exchange pursuant to Section 12.15,
and the Purchaser shall have the right to give an Extension Notice only if the
extension of the Closing Date will adversely affect any financing of the
acquisition.

 

2.3                                 Purchase Price.

 

(a)                                  At Closing, the Purchaser shall pay the
Purchase Price, subject to adjustment as provided in Article 9, to the Seller.

 

(b)                                 The Purchase Price, as adjusted as provided
herein, shall be payable by wire transfer of immediately available funds on the
Closing Date to an account or accounts to be designated by the Seller.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.                            TITLE, DILIGENCE MATERIALS, ETC.

 

3.1                                 Title.  Prior to the execution of this
Agreement, the Seller has delivered the Existing Title Policy and the Existing
Survey to the Purchaser.

 

Within five (5) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the Seller given
on or prior to the fifth (5th) Business Day after the Seller’s notice of its
unwillingness or inability to cure (or deemed election not to cure) such defect
and time shall be of the essence with respect to the giving of such notice. 
Failure of the Purchaser to give such notice shall be deemed an election by the
Purchaser to proceed in accordance with clause (ii) above.

 

3.2                                 No Other Diligence.  The Purchaser
acknowledges that, except as provided in Section 3.1, (i) the Purchaser has had
the opportunity to fully investigate and inspect the physical and environmental
condition of the Property, and to review and analyze all title examinations,
surveys, environmental assessment reports, building evaluations, financial data
and other investigations and materials pertaining to the Property which the
Purchaser deems necessary to determine the feasibility of the Property and its
decision to acquire the Property, (ii) the Purchaser shall not be conducting any
further

 

5

--------------------------------------------------------------------------------


 

title examinations, surveys, environmental assessments, building evaluations,
financial analyses or other investigations with respect to the Property, and
(iii) the Purchaser shall not have any right to terminate this Agreement as a
result of any title examinations, surveys, environmental assessments, building
valuations, financial analyses or other investigations with respect to the
Property.

 

SECTION 4.                            CONDITIONS TO THE PURCHASER’S OBLIGATION
TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1                                 Closing Documents.  The Seller shall have
delivered, or cause to have been delivered, to the Purchaser the following:

 

(a)                                  A good and sufficient deed in the form
attached as Schedule C hereto, with respect to the Property, in proper statutory
form for recording, duly executed and acknowledged by the Seller, conveying
title to the Property, free from all liens and encumbrances other than the
Permitted Exceptions;

 

(b)                                 An assignment by the Seller and an
assumption by the Purchaser, in form and substance reasonably satisfactory to
the Seller and the Purchaser, duly executed and acknowledged by the Seller and
the Purchaser, of all of the Seller’s right, title and interest in, to and under
the Leases and including, without limitation, (i) the Seller’s agreement to
request the tenants thereunder to provide novation or other agreements as may be
required under the Leases in connection with the assignment thereof to the
Purchaser, and (ii) the Seller’s agreement to, within one (1) Business Day of
receipt thereof, transfer to the Purchaser all rent and other payments made by
the tenants under the Leases with respect to the period from and after the
Closing Date, and to hold all such rent and other payments in trust for the
benefit of the Purchaser pending transfer;

 

(c)                                  An assignment by the Seller and an
assumption by the Purchaser, in form and substance reasonably satisfactory to
the Seller and the Purchaser, duly executed and acknowledged by the Seller and
the Purchaser, of all of the Seller’s right, title and interest, if any, in, to
and under all transferable licenses, contracts, permits and agreements affecting
the Property;

 

6

--------------------------------------------------------------------------------


 

(d)                                 A bill of sale by the Seller, without
warranty of any kind, in form and substance reasonably satisfactory to the
Seller and the Purchaser, with respect to any personal property owned by the
Seller, situated at the Property and used exclusively by the Seller in
connection with the Property (it being understood and agreed that no portion of
the Purchase Price is allocated to personal property);

 

(e)                                  Evidence reasonably satisfactory to the
Purchaser and the Title Company of the termination of the Ground Lease, dated
December 15, 2000, between Hub Realty Funding, Inc., and Indiana Avenue LLC;

 

(f)                                    To the extent the same are in the
Seller’s possession, original, fully executed copies of all material documents
and agreements, plans and specifications and contracts, licenses and permits
pertaining to the Property;

 

(g)                                 To the extent the same are in the Seller’s
possession, duly executed original copies of the Leases;

 

(h)                                 A closing statement showing the Purchase
Price, apportionments and fees, and costs and expenses paid in connection with
the Closing; and

 

(i)                                     Such other conveyance documents,
certificates, deeds and other instruments as the Purchaser, the Seller or the
Title Company may reasonably require and as are customary in like transactions
in sales of property in similar transactions.

 

4.2                                 Title Policy.  The Title Company shall be
prepared to issue, upon payment of the title premium at its regular rates, a
title policy in the amount of the Purchase Price, insuring title to the Property
is vested in the Purchaser or its designee or assignee, subject only to the
Permitted Exceptions, with such endorsements as shall be reasonably required by
the Purchaser.

 

4.3                                 Environmental Reliance Letters.  The
Purchaser shall have received a reliance letter, authorizing the Purchaser and
its designees and assignees to rely on the most recent environmental assessment
report prepared for the Property, in form and substance reasonably acceptable to
the Purchaser.

 

4.4                                 Condition of Property.  The Property shall
be in substantially the same physical condition as on the date of this
Agreement, ordinary wear and tear and, subject to Section 10.1, casualty
excepted.

 

7

--------------------------------------------------------------------------------


 

4.5                                 Other Conditions.  All representations and
warranties of the Seller herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Seller shall have
performed in all material respects all covenants and obligations required to be
performed by the Seller on or before the Closing Date.

 

SECTION 5.                            CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1                                 Purchase Price.  The Purchaser shall deliver
to the Seller the Purchase Price payable hereunder, subject to the adjustments
set forth in Section 2.3, together with any closing costs to be paid by the
Purchaser under Section 9.2.

 

5.2                                 Closing Documents.  The Purchaser shall have
delivered to the Seller duly executed and acknowledged counterparts of the
documents described in Section 4.1, where applicable.

 

5.3                                 Other Conditions.  All representations and
warranties of the Purchaser herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Purchaser shall have
performed in all material respects all covenants and obligations required to be
performed by the Purchaser on or before the Closing Date.

 

SECTION 6.                            REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1                                 Status and Authority of the Seller, Etc. 
The Seller is duly organized, validly existing and in good standing under the
laws of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

6.2                                 Action of the Seller, Etc.  The Seller has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and upon the execution and delivery of any document to be
delivered by the Seller on or prior to the Closing Date, this Agreement and such
document shall constitute the valid and binding obligation and agreement

 

8

--------------------------------------------------------------------------------


 

of the Seller, enforceable against the Seller in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

6.3                                 No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Seller, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon the
Property pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Seller is bound.

 

6.4                                 Litigation.  To the Seller’s actual
knowledge, it has not received written notice that any investigation, action or
proceeding is pending or threatened, which (i) questions the validity of this
Agreement or any action taken or to be taken pursuant hereto, or (ii) involves
condemnation or eminent domain proceedings against the Property or any portion
thereof.

 

6.5                                 Existing Leases, Etc.  Subject to
Section 8.1, other than the Leases listed in the Rent Roll, the Seller has not
entered into a contract or agreement with respect to the occupancy of the
Property that will be binding on the Purchaser after the Closing.  To the
Seller’s actual knowledge: (a) the copies of the Leases heretofore delivered by
the Seller to the Purchaser are true, correct and complete copies thereof; and
(b) such Leases have not been amended except as evidenced by amendments
similarly delivered and constitute the entire agreement between the Seller and
the tenants thereunder.  Except as otherwise set forth in the Rent Roll or the
Leases: (i) to the Seller’ actual knowledge, each of its Leases is in full force
and effect on the terms set forth therein; (ii) to the Seller’s actual
knowledge, there are no uncured defaults or circumstances which with the giving
of notice, the passage of time or both would constitute a default thereunder
which would have a material adverse effect on the business or operations of the
Property; (iii) to the Seller’s actual knowledge, each of its tenants is legally
required to pay all sums and perform all material obligations set forth therein
without any ongoing concessions, abatements, offsets, defenses or other basis
for relief or adjustment; (iv) to the Seller’s actual knowledge, none of its
tenants has asserted in writing or has any defense to, offsets or claims
against, rent payable by it or the performance of its other obligations under
its Lease which would

 

9

--------------------------------------------------------------------------------


 

have a material adverse effect on the on-going business or operations of the
Property; (v) the Seller has no outstanding obligation to provide any of its
tenants with an allowance to perform, or to perform at its own expense, any
tenant improvements; (vi) none of its tenants has prepaid any rent or other
charges relating to the post-Closing period; (vii) to the Seller’s actual
knowledge, none of its tenants has filed a petition in bankruptcy or for the
approval of a plan of reorganization or management under the Federal Bankruptcy
Code or under any other similar state law, or made an admission in writing as to
the relief therein provided, or otherwise become the subject of any proceeding
under any federal or state bankruptcy or insolvency law, or has admitted in
writing its inability to pay its debts as they become due or made an assignment
for the benefit of creditors, or has petitioned for the appointment of or has
had appointed a receiver, trustee or custodian for any of its property, in any
case that would have a material adverse effect on the business or operations of
the Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and
(x) all brokerage commissions currently due and payable with respect to each of
its Leases have been paid.  To the Seller’s actual knowledge, the other
information set forth in the Rent Roll is true, correct and complete in all
material respects.

 

6.6                                 Agreements, Etc.  Other than the Leases, the
Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements being assumed by the Purchaser or which are terminable
upon thirty (30) days notice without payment of premium or penalty.

 

6.7                                 Not a Foreign Person.  The Seller is not a
“foreign person” within the meaning of Section 1445 of the United States Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.

 

10

--------------------------------------------------------------------------------


 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Purchaser gives the Seller written
notice prior to the expiration of said three hundred sixty (360) day period of
such alleged breach with reasonable detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and, subject
to the representations and warranties made in this Agreement, shall purchase the
Property in its “as is”, “where is” and “with all faults” condition on the
Closing Date.  Notwithstanding anything to the contrary contained herein, in the
event that any party hereto has actual knowledge of the default of any other
party (a “Known Default”), but nonetheless elects to consummate the transactions

 

11

--------------------------------------------------------------------------------


 

contemplated hereby and proceeds to Closing, then the rights and remedies of
such non-defaulting party shall be waived with respect to such Known Default
upon the Closing and the defaulting party shall have no liability with respect
thereto.

 

SECTION 7.                            REPRESENTATIONS AND WARRANTIES OF
PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

7.1                                 Status and Authority of the Purchaser.  The
Purchaser is duly organized, validly existing and in good standing under the
laws of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

7.2                                 Action of the Purchaser.  The Purchaser has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and upon the execution and delivery of any document to be
delivered by the Purchaser on or prior to the Closing Date, this Agreement and
such document shall constitute the valid and binding obligation and agreement of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

7.3                                 No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Purchaser, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Purchaser pursuant to the terms of any indenture,
mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which the Purchaser is bound.

 

7.4                                 Litigation.  The Purchaser has received no
written notice that any investigation, action or proceeding is pending or
threatened which questions the validity of this Agreement or any action taken or
to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and

 

12

--------------------------------------------------------------------------------


 

effect as if made on, and as of, such date.  All representations and warranties
made in this Agreement by the Purchaser shall survive the Closing for a period
of three hundred sixty (360) days, and upon expiration shall be of no further
force or effect except to the extent that with respect to any particular alleged
breach, the Seller gives the Purchaser written notice prior to the expiration of
said three hundred sixty (360) period of such alleged breach with reasonable
detail as to the nature of such breach.

 

SECTION 8.                            COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1                                 Approval of Agreements.  Not to enter into,
modify, amend or terminate any Lease or any other material agreement with
respect to the Property, which would encumber or be binding upon the Property
from and after the Closing Date, without in each instance obtaining the prior
written consent of the Purchaser.

 

8.2                                 Operation of Property.  To continue to
operate the Property consistent with past practices.

 

8.3                                 Compliance with Laws, Etc.  To comply in all
material respects with (i) all laws, regulations and other requirements from
time to time applicable of every governmental body having jurisdiction of the
Property, or the use or occupancy thereof, and (ii) all material terms,
covenants and conditions of all agreements affecting the Property.

 

8.4                                 Compliance with Agreements.  To comply with
each and every material term, covenant and condition contained in the Leases and
any other material document or agreement affecting the Property and to monitor
compliance thereunder consistent with past practices.

 

8.5                                 Notice of Material Changes or Untrue
Representations.  Upon learning of any material change in any condition with
respect to the Property or of any event or circumstance which makes any
representation or warranty of the Seller to the Purchaser under this Agreement
untrue or misleading, promptly to notify the Purchaser thereof.

 

8.6                                 Insurance.  To maintain, or cause to be
maintained, all existing property insurance relating to the Property.

 

13

--------------------------------------------------------------------------------


 

8.7                                 Cooperation.  The Purchaser and the Seller
shall reasonably cooperate in complying with the requirements under the Leases
in connection with the transfer and assignment of the Property and the Leases to
the Purchaser.  The provisions of this Section 8.7 shall survive the Closing
hereunder.

 

8.8                                 Approval of 2011 Capital Expenditure
Budget.  In the event that the Closing Date shall be extended to a date on or
after January 1, 2011 pursuant to the provisions of Section 2.2, the Seller
shall prepare for the Purchaser’s review and approval a 2011 capital expenditure
budget, which budget shall include, without limitation, budgeted items for
“building improvements” and “development and redevelopment”.

 

SECTION 9.                            APPORTIONMENTS.

 

9.1                                 Real Property Apportionments.  (a)  The
following items shall be apportioned at the Closing as of the close of business
on the day immediately preceding the Closing Date:

 

(i)

 

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

 

(ii)

 

percentage rents and other unfixed charges payable under the Leases;

 

 

 

(iii)

 

fuel, electric, water and other utility costs;

 

 

 

(iv)

 

municipal assessments and governmental license and permit fees;

 

 

 

(v)

 

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

 

(vi)

 

water rates and charges;

 

 

 

(vii)

 

sewer and vault taxes and rents; and

 

 

 

(viii)

 

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon

 

14

--------------------------------------------------------------------------------


 

as practicable after the Closing Date but, in any event, no later than one
(1) year after the Closing Date.

 

(b)                                 If there are water, gas or electric meters
located at the Property, the Seller shall obtain readings thereof to a date not
more than thirty (30) days prior to the Closing Date and the unfixed water rates
and charges, sewer taxes and rents and gas and electricity charges, if any,
based thereon for the intervening time shall be apportioned on the basis of such
last readings.  If such readings are not obtainable by the Closing Date, then,
at the Closing, any water rates and charges, sewer taxes and rents and gas and
electricity charges which are based on such readings shall be prorated based
upon the per diem charges obtained by using the most recent period for which
such readings shall then be available.  Upon the taking of subsequent actual
readings, the apportionment of such charges shall be recalculated and the Seller
or the Purchaser, as the case may be, promptly shall make a payment to the other
based upon such recalculations.  The parties agree to make such final
recalculations within sixty (60) days after the Closing Date.

 

(c)                                  If any refunds of real property taxes or
assessments, water rates and charges or sewer taxes and rents shall be made
after the Closing, the same shall be held in trust by the Seller or the
Purchaser, as the case may be, and shall first be applied to the unreimbursed
costs incurred in obtaining the same, then to any required refunds to tenants
under the Leases, and the balance, if any, shall be paid to the Seller (for the
period prior to the Closing Date) and to the Purchaser (for the period
commencing with the Closing Date).

 

(d)                                 If, on the Closing Date, the Property shall
be or shall have been affected by any special or general assessment or
assessments or real property taxes payable in a lump sum or which are or may
become payable in installments of which the first installment is then a charge
or lien and has become payable, the Seller shall pay or cause to be paid at the
Closing the unpaid installments of such assessments due and as of the Closing
Date.

 

(e)                                  No insurance policies of the Seller are to
be transferred to the Purchaser, and no apportionment of the premiums therefor
shall be made.

 

(f)                                    At the Closing, the Seller shall transfer
to the Purchaser the amount of all unapplied security deposits held pursuant to
the terms of the Leases.

 

15

--------------------------------------------------------------------------------


 

(g)                                 Brokerage commissions, tenant improvement
expenses and other amounts payable by the Seller as landlord under Leases
entered into by the Seller after the date hereof, or in connection with the
renewal or extension of any existing Lease, shall be the responsibility of the
Purchaser, and the Purchaser shall reimburse the Seller at the Closing for all
such brokerage commissions, tenant improvement expenses and other amounts paid
by the Seller prior to the Closing.  The Purchaser shall receive a credit at
Closing for all unpaid brokerage commissions, tenant improvement expenses and
other amounts payable by the Seller as landlord under Leases entered into by the
Seller prior to the date hereof.

 

(h)                                 Amounts payable after the date hereof on
account of capital expenditures under the 2010 capital expenditure budget
prepared as of March 31, 2010 (the “CapEx Budget”) (including, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”), shall be the responsibility of the Purchaser, and the Purchaser
shall reimburse the Seller at the Closing for all amounts paid by the Seller
prior to the Closing on account of capital expenditures under the CapEx Budget
payable after the date hereof.  The Purchaser shall receive a credit at Closing
for all unpaid amounts payable on account of capital expenditures under the
CapEx Budget prior to the date hereof.  A copy of the CapEx Budget has been
previously provided to the Purchaser.

 

(i)                                     If a net amount is owed by the Seller to
the Purchaser pursuant to this Section 9.1, such amount shall be credited
against the Purchase Price.  If a net amount is owed by the Purchaser to the
Seller pursuant to this Section 9.1, such amount shall be added to the Purchase
Price paid to the Seller.

 

(j)                                     If, on the Closing Date, there are past
due rents with respect to any Lease, amounts received by the Purchaser with
respect to such Lease after the Closing Date shall be applied, first, to rents
due or to become due during the calendar month in which the Closing occurs, and
then, to all other rents due or past due in inverse order to the order in which
they became due (i.e., first to arrearages most recently occurring, then to
older arrearages).  In no event shall the Seller have any right to take any
action to collect any past due rents or other amounts following the Closing;
provided, however, the Purchaser shall use commercially reasonable efforts to
collect such past due rents and other amounts, except that the Purchaser shall
have no obligation to institute any legal action or proceeding or otherwise
enforce any of its rights and remedies under any Lease in connection with such
commercially reasonable efforts.

 

16

--------------------------------------------------------------------------------


 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2                                 Closing Costs.

 

(a)                                  The Purchaser shall pay (i) the costs of
closing and diligence in connection with the transactions contemplated hereby
(including, without limitation, all premiums, charges and fees of the Title
Company in connection with the title examination and insurance policies to be
obtained by the Purchaser, including affirmative endorsements), (ii) fifty
percent (50%) of all documentary, stamp, sales, intangible and other transfer
taxes and fees incurred in connection with the transactions contemplated by this
Agreement, and (iii) fifty percent (50%) of all state, city, county, municipal
and other governmental recording and filing fees and charges.

 

(b)                                 The Seller shall pay (i) fifty percent (50%)
of all documentary, stamp, sales, intangible and other transfer taxes and fees
incurred in connection with the transactions contemplated by this Agreement, and
(ii) fifty percent (50%) of all state, city, county, municipal and other
governmental recording and filing fees and charges.

 

(c)                                  Each party shall pay the fees and expenses
of its attorneys and other consultants.

 

SECTION 10.                     DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1                           Casualty.  If, prior to the Closing, the Property
is materially destroyed or damaged by fire or other casualty, the Seller shall
promptly notify the Purchaser of such fact.  In such event, the Purchaser shall
have the right to terminate this Agreement by giving notice to the Seller not
later than ten (10) days after the giving the Seller’s notice (and, if
necessary, the Closing Date shall be extended until one day after the expiration
of such ten-day period).  If the Purchaser elects to terminate this Agreement as
aforesaid, this Agreement shall terminate and be of no further force and effect
and no party shall have any liability to the other hereunder.  If less than a
material part of the Property shall be affected by fire or other casualty or if
the Purchaser shall not elect to terminate this Agreement as aforesaid, there
shall be no abatement of the Purchase Price and the Seller shall assign to the
Purchaser at the Closing the rights of the Seller to the proceeds, if any, under
the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any

 

17

--------------------------------------------------------------------------------


 

deductible, any proceeds previously received by Seller on account thereof and
any deficiency in proceeds.

 

10.2                           Condemnation.  If, prior to the Closing, a
material part of the Property (including access or parking thereto), is taken by
eminent domain (or is the subject of a pending taking which has not yet been
consummated), the Seller shall notify the Purchaser of such fact promptly after
obtaining knowledge thereof and the Purchaser shall have the right to terminate
this Agreement by giving notice to the Seller not later than ten (10) days after
the giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3                           Survival.  The parties’ obligations, if any,
under this Section 10 shall survive the Closing.

 

SECTION 11.                     DEFAULT.

 

11.1                           Default by the Seller.  If the transaction herein
contemplated fails to close as a result of the default of the Seller hereunder,
or the Seller having made any representation or warranty herein which shall be
untrue or misleading in any material respect, or the Seller having failed to
perform any of the covenants and agreements contained herein to be performed by
the Seller, the Purchaser may, as its sole remedy, either (x) terminate this
Agreement or (y) pursue a suit for specific performance.

 

11.2                           Default by the Purchaser.  If the transaction
herein contemplated fails to close as a result of the default of the Purchaser
hereunder, or the Purchaser having made any representation or warranty herein
which shall be untrue or misleading in any material respect, or the Purchaser
having failed to perform any of the covenants and agreements contained

 

18

--------------------------------------------------------------------------------


 

herein to be performed by it, the Seller may terminate this Agreement (in which
case, the Purchaser shall reimburse the Seller for all of the fees, charges,
disbursements and expenses of the Seller’s attorneys).

 

SECTION 12.                     MISCELLANEOUS.

 

12.1                           Allocation of Liability.  It is expressly
understood and agreed that the Seller shall be liable to third parties for any
and all obligations, claims, losses, damages, liabilities, and expenses to the
extent arising out of events, contractual obligations, acts, or omissions of the
Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2                           Brokers.  Each of the parties hereto represents
to the other parties that it dealt with no broker, finder or like agent in
connection with this Agreement or the transactions contemplated hereby.  Each
party shall indemnify and hold harmless the other party and its respective legal
representatives, heirs, successors and assigns from and against any loss,
liability or expense, including reasonable attorneys’ fees, charges and
disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3                           Publicity.  The parties agree that, except as
otherwise required by law and except for the exercise of any remedy hereunder,
no party shall, with respect to this Agreement and the transactions contemplated
hereby, contact or conduct negotiations with public officials, make any public
pronouncements, issue press releases or otherwise furnish information regarding
this Agreement or the transactions contemplated to any third party without the
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

19

--------------------------------------------------------------------------------


 

12.4                           Notices.  (a)  Any and all notices, demands,
consents, approvals, offers, elections and other communications required or
permitted under this Agreement shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by telecopier with confirmed
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to the Seller, to:

 

c/o HRPT Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. John C. Popeo

[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, 34th Floor

Los Angeles, California 90071

Attn:  Meryl K. Chae, Esq.

[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Government Properties Income Trust

400 Centre Street

Newton, Massachusetts 02458

Attn:  Mr. David M. Blackman

[Telecopier No. (617) 796-8267]

 

20

--------------------------------------------------------------------------------


 

with a copy to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts  02109

Attn:  Nancy S. Grodberg, Esq.

[Telecopier No. (617) 338-2880]

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successor and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

12.5                           Waivers, Etc.  Subject to the terms of the last
paragraph of Section 6, any waiver of any term or condition of this Agreement,
or of the breach of any covenant, representation or warranty contained herein,
in any one instance, shall not operate as or be deemed to be or construed as a
further or continuing waiver of any other breach of such term, condition,
covenant, representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6                           Assignment; Successors and Assigns.  Subject to
Section 12.15, this Agreement and all rights and obligations hereunder shall not
be assignable, directly or indirectly, by any party without the written consent
of the other, except that the Purchaser may assign this Agreement to any entity
wholly owned, directly or indirectly, by the Purchaser; provided, however, that,
in the event this Agreement shall be assigned to any one or more entities wholly
owned, directly or indirectly, by the Purchaser, the Purchaser named herein
shall remain liable for the obligations of the “Purchaser” hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.  This Agreement is not intended and shall not be construed to create
any rights in or to be enforceable in any part by any other persons.

 

21

--------------------------------------------------------------------------------


 

12.7                           Severability.  If any provision of this Agreement
shall be held or deemed to be, or shall in fact be, invalid, inoperative or
unenforceable as applied to any particular case in any jurisdiction or
jurisdictions, or in all jurisdictions or in all cases, because of the conflict
of any provision with any constitution or statute or rule of public policy or
for any other reason, such circumstance shall not have the effect of rendering
the provision or provisions in question invalid, inoperative or unenforceable in
any other jurisdiction or in any other case or circumstance or of rendering any
other provision or provisions herein contained invalid, inoperative or
unenforceable to the extent that such other provisions are not themselves
actually in conflict with such constitution, statute or rule of public policy,
but this Agreement shall be reformed and construed in any such jurisdiction or
case as if such invalid, inoperative or unenforceable provision had never been
contained herein and such provision reformed so that it would be valid,
operative and enforceable to the maximum extent permitted in such jurisdiction
or in such case.

 

12.8                           Counterparts, Etc.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9                           Performance on Business Days.  In the event the
date on which performance or payment of any obligation of a party required
hereunder is other than a Business Day, the time for payment or performance
shall automatically be extended to the first Business Day following such date.

 

12.10                     Attorneys’ Fees.  If any lawsuit or arbitration or
other legal proceeding arises in connection with the interpretation or
enforcement of this Agreement, the prevailing party therein shall be entitled to
receive from the other party the prevailing party’s costs and expenses,
including reasonable attorneys’ fees incurred in connection therewith, in
preparation therefor and on appeal therefrom, which amounts shall be included in
any judgment therein.

 

12.11                     Section and Other Headings.  The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

22

--------------------------------------------------------------------------------


 

12.12                     Time of Essence.  Time shall be of the essence with
respect to the performance of each and every covenant and obligation, and the
giving of all notices, under this Agreement.

 

12.13                     Governing Law.  This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of The Commonwealth
of Massachusetts.

 

12.14                     Arbitration.  Any party hereto may elect to submit any
dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder.  Any such arbitration shall be conducted in Boston,
Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then pertaining and the decision of the
arbitrators with respect to such dispute shall be binding, final and conclusive
on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

23

--------------------------------------------------------------------------------


 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Seller and one to the
Purchaser.  A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

 

12.15                     Like Kind Exchange.  At either party’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or expense to the other, a forward or reverse like-kind
exchange under Section 1031 of the Internal Revenue Code; provided, however,
that such assignment will not relieve the requesting party of any of its
obligations hereunder.  The non-requesting party will also agree to issue all
closing documents, including the deed, to the applicable qualified intermediary
or exchange accommodation titleholder if so directed by the requesting party
prior to Closing.  Notwithstanding the foregoing, in no event shall the
non-requesting party incur or be subject to any liability that is not otherwise
provided for in this Agreement.

 

12.16                     Recording.  This Agreement may not be recorded without
the prior written consent of both parties.

 

12.17                     Non-liability of Trustees of Purchaser.  The Amended
and Restated Declaration of Trust establishing Government Properties Income
Trust, dated June 8, 2009, as amended and supplemented, as filed with the State
Department of Assessments and Taxation of Maryland, provides that no trustee,
officer, shareholder, employee or agent of Government Properties Income Trust
shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, Government Properties Income Trust.  All
persons dealing with Government Properties Income Trust in any way shall look
only to the assets

 

24

--------------------------------------------------------------------------------


 

of Government Properties Income Trust for the payment of any sum or the
performance of any obligation.

 

12.18                     Waiver.  The Purchaser hereby acknowledges that it is
a sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law,
rule or regulation (including those of Massachusetts and those of the state in
which the Property is located).   The Purchaser hereby acknowledges that, prior
to the execution of this Agreement, the Purchaser has had access to all
information necessary to acquire the Property and the Purchaser acknowledges
that the Seller has fully and completely fulfilled any and all disclosure
obligations with respect thereto.  The Purchaser hereby fully and completely
discharges the Seller from any further disclosure obligations whatsoever
relating to the Property.

 

12.19                     Further Assurances.  In addition to the actions
recited herein and contemplated to be performed, executed, and/or delivered by
the Seller and the Purchaser, the Seller and the Purchaser agree to perform,
execute and/or deliver or cause to be performed, executed and/or delivered at
the Closing or after the Closing any and all such further acts, instruments,
deeds and assurances as may be reasonably required to establish, confirm or
otherwise evidence the Seller’s satisfaction of any disclosure obligations or to
otherwise consummate the transactions contemplated hereby.

 

12.20                     Financials.  The Seller shall provide the Purchaser
with access to the books and records of the Seller for the purpose of preparing
audited financial statements for the Property with respect to the 2007, 2008,
2009 calendar years and stub 2010 period, such financial statements to be
prepared at the Purchaser’s sole cost and expense.  The provisions of this
Section 12.20 shall survive the Closing.

 

12.21                     State Specific Provisions.  The provisions set forth
in Schedule D hereto are hereby incorporated herein by reference as if fully set
forth herein.

 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB REALTY FUNDING, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Its:

President & Chief Investment Officer

 

 

 

 

 

PURCHASER:

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Its:

Treasurer & CFO

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

 

625 Indiana Avenue, NW

 

Washington, DC

 

Legal Description

 

All that certain lot or parcel of land together with all improvements thereon
located and being in the City of Washington in the District of Columbia and
being more particularly described as follows:

 

Lot numbered Twenty-one (21) in Square numbered Four Hundred Fifty-eight (458)
in the subdivision made by 625 Indiana Avenue Associates, as per plat recorded
in the Office of the Surveyor for the District of Columbia in Liber 177 at folio
119.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (DOJ-1001-06), dated
April 24, 2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated January 2, 2008, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2,
dated September 24, 2009, by and between Indiana Avenue, LLC (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

ii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-11B-01892), dated
February 17, 2006, by and between Indiana Avenue LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated March 2, 2006, by and between Indiana Avenue LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2,
dated April 4, 2007, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease No. Agreement 3,
dated March 6, 2008, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No. 4,
dated April 10, 2008, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

6.                                       Supplemental Lease Agreement No. 5, —
MISSING.

 

7.                                      Supplemental Lease Agreement No. 6, —
MISSING.

 

8.                                       Supplemental Lease Agreement No. 7,
dated December 17, 2008, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

9.                                       Supplement Lease Agreement No. 8, dated
April 3, 2009, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

10.                                 Supplement Lease Agreement No. 9, dated
April 2, 2009, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

11.                                 Supplement Lease Agreement No. 10, -
MISSING.

 

12.                                 Supplement Lease Agreement No. 11, dated
January 28, 2010, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

iii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Rooftop Lease with Option, undated, by
and between Indiana Avenue LLC (“Landlord”) and Omnipoint Communications Cap
Operations, LLC (“Tenant”). Note:  Executed by Landlord on 11/6/2003 & by Tenant
on 11/4/2003.

 

iv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease of Parking Spaces, dated
September 26, 2003, by and between Indiana Avenue LLC (“Landlord”) and United
States Court of Appeals for Veterans Claims (“Tenant”).

 

v

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated July 31, 1991,
by and between 625 Indiana Avenue Associates (“Landlord”) and Paralyzed Veterans
of America (“Tenant”).

 

2.                                       First Amendment to Lease, dated
November 22, 1995, by and between 625 Indiana Avenue Associates (“Landlord”) and
Paralyzed Veterans of America (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
February 2, 1998, by and between Hub Realty Funding, Inc. successor in interest
to Rosecliff Realty Funding, Inc successor in interest to 625 Indiana Avenue
Associates (“Landlord”) and Paralyzed Veterans of America (“Tenant”).

 

4.                                       Third Amendment to Lease, dated
February 7, 2006, by and between Indiana Avenue LLC successor in interest to Hub
Realty Funding, Inc. (“Landlord”) and Paralyzed Veterans of America (“Tenant”).

 

vi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Telecommunications Lease, dated
June 26, 1998, by and between Hub Realty Funding, Inc. (“Landlord”) and Nextel
Communications of the Mid-Atlantic, Inc. (“Tenant”).

 

2.                                       First Amendment to Lease, as of
April 30, 2008, by and between Indiana Avenue LLC successor in interest of Hub
Realty Funding, Inc. (“Landlord”) and Nextel Communications of the
Mid-Atlantic, Inc. (“Tenant”).

 

vii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated February 20,
1991, by and between 625 Indiana Avenue Associates (“Landlord”) and Katie
Hyun-Jung Chung (“Tenant”).

 

2.                                       First Amendment to Lease, dated
October 30, 1993, by and between 625 Indiana Avenue Associates (“Landlord”) and
Katie Hyun-Jung Chung (aka Yaw Keun Chung) dba Necessities at Indiana (“Tenant”)
— PARTIAL COPY

 

3.                                       Amendment, Assignment and Assumption of
Lease and Lessor Consent, dated January 23, 1999, by and among Hub Realty
Funding, Inc. successor in interest to 625 Indiana Avenue Associates
(“Landlord”) and Katie Hyun-Jung Chung (“Tenant”) and Hee Y. Chae (“Assignee”).

 

4.                                       Second Amendment to Lease, dated
April 15, 2003, by and between Indiana Avenue LLC successor in interest to Hub
Realty Funding, Inc. (“Landlord”) and Doo S. Kang (“Tenant”).

 

5.                                      Guaranty, dated April 15, 2003, from Yon
C. Kang (“Guarantor”) to Indiana Avenue LLC (“Landlord”).

 

6.                                       Amended and Restated Second Amendment
to Lease, dated September 26, 2003, by and between Indiana Avenue LLC
(“Landlord”) and Doo S. Kang (“Tenant”).

 

7.                                       Third Amendment to Lease, dated
October 29, 2007, by and between Indiana Avenue LLC (“Landlord”) and Doo S. Kang
(“Tenant”).

 

viii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-11B-00091 “NEG”),
dated April 4, 1990, by and between 625 Indiana Avenue Associates
(“Owner/Lessor”) and United States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease No. 1, dated May 3,
1990, by and between 625 Indiana Associates (“Owner/Lessor”) and United States
of America (“Government/Lessee”).

 

3.                                       Supplemental Lease No. 2, dated
August 15, 1990, by and between 625 Indiana Avenue Associates (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease No. 3, dated
December 14, 1990, by and between 625 Indiana Avenue Associates (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease No. 5, effective
June 1, 1991, by and between 625 Indiana Avenue Associates (“Owner/Lessor”) and
United States of America (“Government/Lessee”). Note: Not executed by landlord
or tenant.

 

6.                                       Supplemental Lease No. 4, dated
June 13, 1991, by and between 625 Indiana Avenue Associates (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

7.                                       Supplemental Lease No. 7, effective
November 2, 1991, by and between 625 Indiana Associates (“Owner/Lessor”) and
United States of America (“Government/Lessee”). Note: Not executed by landlord
or tenant.

 

8.                                       Supplemental Lease No. 6, dated
April 13, 1992, by and between 625 Indiana Avenue Associates (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

9.                                       Supplemental Lease No. 8, dated
August 4, 1992, by and between 625 Indiana Avenue Associates (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

10.                                 Supplemental Lease No. 9, dated November 2,
1992, by and between 625 Indiana Associates (“Owner/Lessor”) and United States
of America (“Government/Lessee”). Note: Not executed by landlord or tenant.

 

ix

--------------------------------------------------------------------------------


 

11.                                 Supplemental Lease No. 10, dated August 26,
1993, by and between 625 Indiana Avenue Associates (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

12.                                 Supplemental Lease No. 11, dated April 18,
1994, by and between 625 Indiana Associates Limited Partnership (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

13.                                 Supplemental Lease No. 12, dated July 19,
1995, by and between 625 Indiana Associates Limited Partnership (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

14.                                 Supplemental Lease No. 13, dated
September 5, 1995, by and between 625 Indiana Associates Limited Partnership
(“Owner/Lessor”) and United States of America (“Government/Lessee”).

 

15.                                 Supplemental Lease No. 14, effective
October 31, 1995, by and between 625 Indiana Associates Limited Partnership
(“Owner/Lessor”) and United States of America (“Government/Lessee”).

 

16.                                 Supplemental Lease No. 15, dated August 16,
1996, by and between 625 Indiana Associates Limited Partnership (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

17.                                 Supplemental Lease No. 18, dated October 2,
1996, by and between 625 Indiana Avenue Associates (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

18.                                 Supplemental Lease No. 16, dated October 3,
1996, by and between 625 Indiana Associates (“Owner/Lessor”) and United States
of America (“Government/Lessee”).

 

19.                                 Supplemental Lease No. 17, dated October 3,
1996, by and between 625 Indiana Associates (“Owner/Lessor”) and United States
of America (“Government/Lessee”).

 

20.                                 Novation Agreement, dated October 4, 1996,
by and among 625 Indiana Avenue Associates, as Transferor, and Rosecliff Realty
Funding, Inc., as Transferee, and The United States of America, as Lessee

 

x

--------------------------------------------------------------------------------


 

21.                                 Supplemental Lease No. 19, undated, by and
between Rosecliff Realty Funding Inc. (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

22.                                 Supplemental Lease No. 20, dated
September 8, 1997, by and between Hub Acquisition Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

23.                                 Supplemental Lease No. 20, undated, by and
between Rosecliff Realty Funding Inc. (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

24.                                 Supplemental Lease No. 21, dated July 6,
1998, by and between Hub Acquisition Trust (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

25.                                 Supplemental Lease No. 22, - MISSING.

 

26.                                 Supplemental Lease No. 23, - MISSING.

 

27.                                 Supplemental Lease No. 24, - MISSING.

 

28.                                 Supplemental Lease No. 25, - MISSING.

 

29.                                 Supplemental Lease No. 26, - MISSING.

 

30.                                 Supplemental Lease No. 27, dated February 5,
2001, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and United States
of America (“Government/Lessee”).

 

31.                                 Lease Agreement (GS-11B-00091), dated
February 9, 2001, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

32.                                 Novation Agreement, dated March 27, 2001, by
and among Hub Realty Funding, Inc., as (“Transferor”), Indiana Avenue LLC,
(“Transferee”) and The United States of America, (“Government/Lessee”).

 

33.                                 Supplemental Lease No. 28, dated July 23,
2002, by and between Indiana Avenue LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

34.                                 Supplemental Lease No. 29, dated July 23,
2002, by and between Indiana Plaza LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

xi

--------------------------------------------------------------------------------


 

35.                                 Supplemental Lease No. 30, dated July 30,
2002, by and between Indiana Avenue LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

36.                                 Supplemental Lease No. 31, - MISSING.

 

37.                                 Supplemental Lease No. 32, - MISSING.

 

38.                                 Supplemental Lease No. 33, - MISSING.

 

39.                                 Supplemental Lease No. 34, dated July 29,
2003, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

40.                                 Supplemental Lease No. 35, dated
February 13, 2004, by and between Indiana Avenue LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

41.                                 Supplemental Lease No. 36, - MISSING.

 

42.                                 Supplemental Lease No. 37, dated
September 15, 2004, by and between Indiana Avenue LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

43.                                 Supplemental Lease No. 38, dated
December 22, 2004, by and between Indiana Avenue LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

44.                                 Supplemental Lease No. 39, dated January 13,
2005, by and between Indiana Avenue LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

45.                                 Supplemental Lease No. 40, dated March 10,
2005, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

46.                                 Supplemental Lease No. 41, dated May 4,
2005, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

47.                                 Supplemental Lease No. 42, - MISSING.

 

48.                                 Supplemental Lease No. 43, undated, by and
between Indiana Avenue, LLC (“Owner/Lessor”) and United States of America
(“Government/Lessee”).- UNSIGNED

 

49.                                 Supplemental Lease No. 44, - MISSING.

 

xii

--------------------------------------------------------------------------------


 

50.                                 Supplemental Lease No. 45, dated April 28,
2006, by and between Indiana Avenue LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

51.                                 Supplemental Lease No. 46, dated April 28,
2006, by and between Indiana Avenue LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

52.                                 REVISED Supplemental Lease No. 46 dated
December 20, 2006 by and between Indiana Avenue LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

53.                                 Supplemental Lease No. 47, dated
December 20, 2006 by and between Indiana Avenue LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

54.                                 Supplemental Lease No. 48, dated March 28,
2007, by and between Indiana Avenue LLC (“Owner/Lessor”) and the United States
of America (“Government/Lessee”).

 

55.                                 Supplemental Lease No 49, — MISSING.

 

56.                                 Supplemental Lease No. 50, dated August 21,
2008, effective November 2, 2007, by and between Indiana Ave, LLC
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

57.                                 Supplemental Lease No. 51, dated August 21,
2008, by and between Indiana Ave, LLC (“Owner/Lessor”) and the United States of
America (“Government/Lessee”).

 

xiii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-11B-00255), dated
February 9, 2001, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

2.                                       Assignment of Lease Agreement, dated
June 12, 2001, by and between Indiana Avenue, LLC (“Assignor”) and Wells Fargo
Bank Minnesota, N.A. (“Government”). - COPY ONLY

 

3.                                       Notice of Assignment, dated June 25,
2001, by and between Indiana Avenue, LLC (“Assignor”) and Wells Fargo Bank
Minnesota, N.A. (“Assignee”) and The United States of America (“Government”). —
COPY ONLY

 

4.                                       Supplemental Lease Agreement No. 1,
dated March 7, 2002, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No. 2,
dated July 19, 2002, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

6.                                       Supplemental Lease Agreement No. 3,
dated July 19, 2002, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

7.                                       Supplemental Lease Agreement No. 4, -
MISSING

 

8.                                       Supplemental Lease Agreement No. 5,
dated May 8, 2003, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

9.                                       Supplemental Lease Agreement No. 6,
dated March 10, 2004, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

10.                                 Supplemental Lease Agreement No. 7, -
MISSING

 

11.                                 Supplemental Lease Agreement No. 8, dated
July 15, 2004, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

12.                                 Supplemental Lease Agreement No. 9, -
MISSING

 

13.                                 Supplemental Lease Agreement No. 10, -
MISSING

 

xiv

--------------------------------------------------------------------------------


 

14.                                 Supplemental Lease Agreement No. 11, -
MISSING

 

15.                                 Supplemental Lease Agreement No. 12, dated
February 7, 2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

16.                                 Supplemental Lease Agreement No. 13, dated
February 7, 2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

17.                                 Supplemental Lease Agreement No. 14, dated
February 7, 2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

18.                                 Supplemental Lease No. 15 Revised 2004,
dated August 23, 2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

19.                                 Supplemental Lease Agreement No. 16, dated
August 22, 2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

20.                                 Supplemental Lease Agreement No. 17, dated
December 20, 2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

21.                                 Supplemental Lease Agreement No. 18, dated
August 23, 2007, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

22.                                 Supplemental Lease Agreement No. 19, dated
December 12, 2007, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

23.                                 Supplemental Lease Agreement No. 20, dated
July 31, 2008, by and between Indiana Avenue, LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

24.                                 Supplemental Lease Agreement No. 21, dated
April 9, 2009, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).  — COPY ONLY

 

25.                                 Supplemental Lease Agreement No. 22, dated
May 27, 2009, by and between Indiana Avenue, LLC (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

xv

--------------------------------------------------------------------------------


 

26.                                 Supplemental Lease Agreement No. 23, dated
September 2, 2009, by and between Indiana Avenue, LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

27.                                 Supplemental Lease Agreement No. 24, dated
January 13, 2010, by and between Indiana Avenue, LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

xvi

--------------------------------------------------------------------------------


 

INDEX

NEW LEASE

 

This lease is a succeeding lease which continues the Government occupancy of the
space which was previously leased pursuant to US Government Lease for Real
Property No. GS-11B-00154.

 

1.                                       Lease Agreement (GS-11B-01280), dated
March 16, 2001, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease No. 1, as of
June 13, 2001, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”). - UNSIGNED BY LESSOR

 

3.                                       Supplemental Lease No. 2, signed
January 22, 2001, by and between Hub Acquisition Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”). - UNSIGNED BY LESSOR

 

4.                                       Supplemental Lease No. 3, signed
June 20, 2002, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”). - UNSIGNED BY LESSOR

 

5.                                       Supplemental Lease No. 4, signed
January 29, 2003, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”). - UNSIGNED BY LESSOR

 

6.                                       Supplemental Lease No. 5, effective
June 1, 2003, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

7.                                       Supplemental Lease No. 6, dated
January 16, 2004, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

8.                                       Supplemental Lease No. 7, - MISSING.

 

9.                                       Supplemental Lease No. 8, dated June 9,
2004, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

xvii

--------------------------------------------------------------------------------


 

10.                                 Supplemental Lease No. 8 (Revised), signed
July 7, 2005, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

11.                                 Supplemental Lease No. 9, signed June 30,
2004, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

12.                                 Supplemental Lease No. 10, signed
February 25, 2005, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

13.                                 Supplemental Lease No. 11, signed June 16,
2005, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

14.                                 Supplemental Lease No. 12, - MISSING.

 

15.                                 Supplemental Lease No. 13, undated, by and
between Indiana Avenue, LLC (“Owner/Lessor”) and United States of America
(“Government/Lessee”).

 

16.                                 Supplemental Lease No. 14, dated June 20,
2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

17.                                 Supplemental Lease No. 15, dated June 20,
2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

18.                                 Supplemental Lease No. 16, - MISSING.

 

19.                                 Supplemental Lease No. 17, dated June 20,
2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

20.                                 Supplemental Lease No. 18, dated
December 12, 2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

21.                                 Supplemental Lease No. 19, dated June 28,
2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

22.                                 Supplemental Lease No. 20, dated December 7,
2006, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

xviii

--------------------------------------------------------------------------------


 

23.                                 Supplemental Lease No. 21, dated June 6,
2007, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”). - UNSIGNED BY LESSOR

 

24.                                 Supplemental Lease No. 21, dated June 30,
2007, by and between Indiana Avenue, LLC (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

25.                                 Supplemental Lease No. 22, - MISSING.

 

26.                                 Supplemental Lease No. 23, dated
December 13, 2007 by and between Indiana Avenue LLC (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

27.                                 Supplemental Lease No. 24 — MISSING.

 

28.                                 Supplemental Lease No. 25 — MISSING.

 

29.                                 Supplemental Lease Agreement No. 26 dated
June 18, 2008 by and between Indiana Avenue, LLC (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

30.                                 Supplemental Lease No. 27 — MISSING.

 

31.                                 Supplemental Lease No. 28, dated June 10,
2009, by and between Indiana Avenue, LLC (“Owner/Lessor”) and the United States
of America (“Government/Lessee”).

 

32.                                 Supplemental Lease No. 29, dated June 18,
2009, by and between Indiana Avenue, LLC (“Owner/Lessor”) and the United States
of America (“Government/Lessee”).

 

xix

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated September 17,
1990, by and between, 625 Indiana Avenue Associates (“Landlord”) and Kwang M.
Kay and Heung Joong Chun (collectively, the “Tenant”).

 

2.                                       First Amendment to Lease, dated
June 30, 2000, by and between Hub Realty Funding, Inc. (“Landlord”) and Jack’s
of Indiana Avenue, Inc. (“Tenant”).

 

3.                                       Consent to Assignment of Lease, dated
June 29, 2001, by and among Indiana Avenue, LLC (“Landlord”), Jack’s of Indiana
Avenue, Inc. (“Tenant”) and Yong Bai Kim, Ok Joo Kim and Five & Two, Inc.
(collectively, “Assignee”).

 

4.                                       Guaranty, dated June 29, 2001, from
Yong Bai Kim, Ok Joo Kim and Five & Two, Inc. (“Guarantor”) to Indiana Avenue,
LLC (“Landlord”).

 

5.                                       Second Amendment to Lease, dated
August 17, 2009, by and between Indiana Avenue, LLC (“Landlord”) and Yong Bai
Kim, Ok Joo Kim and Five & Two, Inc. (jointly and severally, “Tenant”).

 

xx

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

Washington, DC

 

[g119582lg13i001.jpg]

 

 

AFTER RECORDING PLEASE RETURN TO:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

[g119582lg13i002.jpg]

Boston, Massachusetts 02109

Attention: Nancy S. Grodberg, Esq.

 

DEED

 

THIS DEED is made and entered into on this 20th day of May, 2009 by and between
HUB PROPERTIES TRUST, A Maryland real estate investment trust (“Grantor”) and
SNH MEDICAL OFFICE PROPERTIES TRUST, a Maryland real estate investment trust
(“Grantee”).

 

W I T N E S S E T H

 

For the sum of Ten Dollars ($10.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Grantor does
hereby GRANT, BARGAIN, SELL, and CONVEY, with Special Warranty, unto Grantee,
its successors and assigns, in fee simple, the parcel of land located in the
District of Columbia, described on Exhibit A attached hereto.

 

TOGETHER with all buildings, fixtures and other improvements located in or on
such parcel of land; and

 

TOGETHER with all easements, rights-of-way, appurtenances, licenses and
privileges belonging or appurtenant to such land; and

 

TOGETHER with all mineral, gas, oil and water rights, sewer rights, other
utility rights, and development rights now or hereafter allocated or allocable
to such land; and

 

TOGETHER with all right, title and interest of Grantor in and to any land lying
in the bed of any street, road, avenue or alley, open or closed, adjacent to
such land, to the center line thereof.

 

TO HAVE AND TO HOLD all of the aforesaid property (the “Property”) unto the use
and benefit of Grantee, its successors and assigns, in fee simple forever.

 

This conveyance is expressly made subject to easements, covenants, conditions
and restrictions of record insofar as they lawfully affect the Property.

 

[ILLEGIBLE]

 

ii

--------------------------------------------------------------------------------


 

Grantor covenants that it has the right to convey the Property to Grantee and
that Grantor will execute such further assurances of the Property that may be
requisite.

 

This Deed may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, constitute one and the same
instrument, biding on the parties. The signature of any party to any counterpart
shall be deemed a signature to, and may be appended to, any other counterpart.

 

IN WITNESS THEREOF Hub Properties Trust has caused its name to be hereto
subscribed by John C. Popeo, its treasurer, and its seal to be hereto affixed
and attested by Jacquelyn S. Anderson, its assistant secretary.

 

(signature page to follow)

 

iii

--------------------------------------------------------------------------------


 

EXECUTED as of the 20th day of May, 2009.

 

 

 

GRANTOR:

 

 

 

 

 

HUB PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

ATTEST:

 

 

 

 

 

 

/s/ Jacquelyn S. Anderson

 

By:

/s/ John C. Popeo

Name: Jacquelyn S. Anderson

 

 

John C. Popeo

Title: Assistant Secretary

 

 

Treasurer

 

 

COMMONWEALTH OF MASSACHUSETTS

:

 

 

:

SS:

COUNTY OF MIDDLESEX

:

 

 

On this the 20th day of May, 2009, before me, the undersigned notary public,
personally appeared John C. Popeo, Treasurer of Hub Properties Trust, a Maryland
real estate investment trust, personally known to me, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose.

 

 

 

 

/s/ Diane Bastianelli

 

(affix official signature and seal of notary)

 

 

 

 

 

[g119582lg13i003.jpg]

 

iv

--------------------------------------------------------------------------------


 

1145 19th Street NW
Washington, DC

 

EXHIBIT A

 

Legal Description

 

[see attached]

 

v

--------------------------------------------------------------------------------


 

1145 19th Street, NW
Washington, DC

 

ALL THAT certain lot or parcel of land lying and being situate in the District
of Columbia, more particularly described as follows:

 

Part of Lot 91, Square 140, per plat recorded in Book 170, page 7, among the
records of the Office of the Surveyor for the District of Columbia, and part of
Public Alley Closed, Square 140, per plat recorded in Book 174, page 104, among
said Surveyor’s Office records, more particularly described, in one piece, as
follows:

 

Beginning at the northwest corner of said Lot 91, Square 140, and running along
a north line thereof and along the center line of said Public Alley Closed, East
198.48 feet; thence through said Public Alley Closed, South 15.0 feet; thence
along the south line of said Public Alley Closed, West 12.44 feet; thence along
an east line of aforesaid Lot 91, South 85.0 feet; thence through said Lot 91,
West 186.04 feet; thence along the west line of said Lot 91, North 100.0 feet,
to the place of beginning.

 

NOTE: The above described property being now known for purposes of assessment
and taxation as Lot 913 in Square 140.

 

BEING the same property conveyed to Hub Properties Trust, a Maryland real estate
investment trust, by deed from Associations Building Limited Partnership, a
District of Columbia limited partnership, dated September 11, 1996 and recorded
September 16, 1996 among the land records of the District of Columbia as
Instrument No. 9600058071.

 

 

 

Doc# 2009055118 Fees:$1153374.38

 

05/22/2009 1:46PM Pages 5

 

Filed & Recorded in Official Records

 

WASH DC RECORDER OF DEEDS LARRY TODD

 

 

 

 

 

RECORDING

 

$

41.0[ILLEGIBLE]

 

SURCHARGE

 

$

6.5[ILLEGIBLE]

 

RECORDATION TAX FEE

 

$

581.663.4[ILLEGIBLE]

 

TRANSFER TAX FEE

 

$

581.663.4[ILLEGIBLE]

 

vi

--------------------------------------------------------------------------------


 

SCHEDULE D

 

State Specific Provisions

 

D.C.

 

1.             D.C. Soil Disclosure Requirements.  The Purchaser acknowledges
the characteristic of the soil on the Property, as described by the Soil
Conservation Service of the United States Department of Agriculture in the Soil
Survey of the District of Columbia published in 1976 and as shown on the Soil
Maps of the District of Columbia.  (See the Soil Survey of the District of
Columbia.)  For further information, the Purchaser can contact a soil testing
laboratory, the District of Columbia Department of Environmental Services, or
the Soil Conservatory Service of the Department of Agriculture.

 

2.             Underground Storage Tank.  In accordance with the requirements of
the D.C. Underground Storage Tank Management Act of 1990, as amended by the
District of Columbia Underground Storage Tank Management Act of 1990 Amendment
Act of 1992 (D.C. Code 6-995.1 et seq.) (the “Underground Act”),  and the D.C.
Underground Storage Tank Regulations, 20 DCMR Chapters 55-68 (the
“Regulations”), the Seller hereby informs the Purchaser that the Seller has no
knowledge of the existence of any “underground storage tank,” as that term is
defined in the Underground Act and the Regulations, on the Property.

 

--------------------------------------------------------------------------------